 1
 2                                UNITED STATES DISTRICT COURT
 3                                       DISTRICT OF NEVADA
 4                                                  ***
 5   BAYVIEW LOAN SERVICING, INC.,  )
     et al.,                        )
 6                                  )                     Case No. 2:17-cv-00454-JAD-DJA
                        Plaintiffs, )
 7                                  )                     ORDER
     vs.                            )
 8                                  )
     PLEASANT VALLEY I HOMEOWNERS )
 9   ASSOCIATION, et al.,           )
                                    )
10                      Defendants. )
                                    )
11
12          Presently before the Court is Morris Law Center’s Motion to Withdraw as Attorney for
13   Defendant Zachary Wagner (ECF No. 64), filed on October 16, 2017.
14
            Pursuant to Local Rule (“LR”) IA 11-6, “[n]o attorney may withdraw after appearing in a
15
     case except by leave of Court after notice has been served on the affected client and opposing
16
     counsel.” See LR IA 11-6(b). Having reviewed the motion, the Court finds that requirements of
17
     LR IA 11-6(b) have been met. Counsel indicates that Defendant has requested that the Morris
18
     Law Center cease representing him and has stopped making payments of money to the firm. The
19
     Court will require that Defendant Zachary Wagner notify the Court by October 31, 2019 as to his
20
     intent to proceed pro se or with other representation. Filing a notice of new counsel on or before
21
     October 31, 2019 is sufficient to comply with the Court’s order. Failure to do so may result in
22
     dispositive sanctions.
23
            IT IS HEREBY ORDERED that Defense Counsel Morris Law Center’s Motion to
24
     Withdraw as Attorney for Defendant Zachary Wagner (ECF No. 64) is granted.
25
            IT IS FURTHER ORDERED that Defendant Zachary Wagner shall notify the Court as
26
     to whether he intends to proceed pro se or retain counsel by November 4, 2019. Failure to notify
27
     the Court as to his representation status may subject him to dispositive sanctions, including a
28
     recommendation for dismissal of this action.
 1
            IT IS FURTHER ORDERED that the Clerk of the Court shall add the last known
 2
     address of Defendant to the civil docket and send a copy of this Order to Defendant’s last known
 3
     address:
 4
            Zachary Wagner
 5
            1730 N. Leslie Street, Pahrump, NV 89060
 6
            702-415-3496
 7
            iggywagner@ymail.com
 8
 9
            DATED: October 21, 2019.
10
11
12
                                                 Daniel J. Albregts
13
                                                 United States Magistrate Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   -2-
